Citation Nr: 0515496	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  97-29 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Entitlement to service connection for Lyme disease.

2.  Entitlement to an initial evaluation in excess of 20 
percent for irritable bowel syndrome and hepatitis C.

3.  Entitlement to an initial compensable evaluation for 
post-vasectomy residuals.

4.  Entitlement to an initial compensable evaluation for 
prostatitis with benign hyperplasia.


REPRESENTATION

Appellant represented by:	American Red Cross



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from December 1976 to 
December 1985, and from September 1986 to September 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 1996 and June 1997 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  

In November 2003, the Board denied the veteran's claim for 
service connection for undiagnosed illnesses as due to 
Persian Gulf War syndrome.  At that time, the Board remanded 
his claim for service connection for Lyme disease, and his 
claims for increased ratings for irritable bowel syndrome 
(IBS) and hepatitis C, post-vasectomy residuals, and 
prostatitis with benign hyperplasia to the RO for further 
evidentiary development.


FINDINGS OF FACT

1.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran currently 
has Lyme disease or residuals thereof due to his active 
military service.

2.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran's service-
connected hepatitis C and IBS disability is manifested by 
more than daily fatigue, malaise and anorexia (without weight 
loss or hepatomegaly) or more than moderate IBS 
symptomatology with frequent episodes of bowel disturbance 
and abdominal distress.

3.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran's service-
connected post-vasectomy residuals are manifested by clinical 
debilitations or more than subjective complaints associated 
with the service-connected disability.

4.  Considering the doctrine of reasonable doubt, the Board 
notes that the objective and competent medical evidence of 
record shows that the veteran takes Hytrin and currently 
reports voiding 7 to 8 times during the day and once or twice 
per night, essentially a daytime voiding interval between two 
and three hours.


CONCLUSIONS OF LAW

1.  Lyme disease was not incurred in or aggravated by the 
veteran's periods of active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103-5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2004).

2.  The schedular criteria for an initial evaluation in 
excess of 20 percent for irritable bowel syndrome and 
hepatitis C are not met.  38 U.S.C.A. §§ 1155, 5103-5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.112, 4.114, Diagnostic Codes 
7319, 7345 (2001), effective prior to July 2, 2001; 38 C.F.R. 
§§ 3.102, 3.159, 4.112, 4.114, Diagnostic Codes 7319, 7345, 
7354 (2004), effective July 2, 2001.

3.  The schedular criteria for an initial compensable 
evaluation for post-vasectomy residuals are not met.  
38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.27, 4.115a, 4.115b, Diagnostic Code 7599-
7527 (2004).

4.  Giving the benefit of the doubt to the veteran, the 
schedular criteria for an initial 10 percent evaluation for 
prostatitis with benign hyperplasia are met.  38 U.S.C.A. 
§§ 1155, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.115a, 4.115b, Diagnostic Code 7527 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records from the veteran's first period of 
service show no indication of Lyme disease.

Post-service, a July 1986 VA examination report is not 
referable to complaints or diagnosis of Lyme disease.

Service medical records for the veteran's second period of 
active service indicate that, in August 1990, he was seen in 
the clinic and complained of having an insect bite.  It was 
noted that the veteran had a little infected insect bite on 
the right leg, for which Calamine lotion was recommended.  
Clinical records further reveal that, in July 1991, he 
underwent a Lyme antibody test.  

When he was examined for retirement in June 1995, Lyme 
disease was not noted.  A June 1995 internal medicine 
memorandum indicates that, in June and December 1991, the 
veteran underwent serology tests for Lyme disease.  According 
this memorandum, a current diagnostic possibility was latent 
Lyme disease, which the physician said was a difficult 
diagnosis.  It was noted that the veteran gave a history of 
having been in a Lyme disease endemic area, but did not 
describe a classic ECM (erythema chronicum migrans) rash, 
although he described some latent features and significant 
laboratory serologies from June and December 1991.  The 
physician speculated that the veteran's previous four-week 
treatment with Vibramycin should have been adequate to treat 
Lyme disease, but considered that a two-week course of 
medication and repeat serologies would be helpful.  

A July 1995 clinical service report indicates the veteran was 
referred for evaluation of hepatitis C virus and/or Lyme 
disease.  He gave a history of a tick bite in 1990, 
approximately five or six months before developing symptoms 
that included chronic fatigue, arthalgias of both hands (very 
mild in the ankles, knees and back), and night sweats.  He 
described weight fluctuations of 20 to 30 pounds over two- to 
three-week periods over the past five years.  The June 1991 
Lyme test discussed above was discussed and it was noted that 
the veteran was not initially treated for Lyme disease but, 
in March 1995, received Doxycycline for several weeks for 
unrelated prostatitis.  The clinical impression was that 
there was no evidence of Lyme disease, although evidently 
some test results had been "high".  The examiner indicated 
that the Doxycycline presumably would have eliminated the 
residual spirochetes.  A September 1995 record indicates a 
past medical history positive for Lyme disease.

Post-service, the veteran, who was noted to be 37 years of 
age, underwent VA general medical examination in July 1996.  
According to the examination report, it was noted that he had 
undergone a vasectomy in 1990, and described suffering with 
post-vasectomy syndrome, with testicular swelling at times 
and the presence of a cyst and soreness.  Hepatitis C tests 
were negative in September 1995.  The veteran gave a history 
of a tick bite in Belgium in 1990.  According to the 
examination report, in June 1991 he had undergone a serology 
for Lyme disease that showed a gamma-M immunoglobulin of 1:32 
and gamma-G immunoglobulin of 1:512.  At that time, he 
complained of night sweats and fatigue.  The examiner 
referred to the June 1995 medical memorandum above, noting 
the veteran's four-week course of treatment with Vibramycin 
and a follow-up serology in December 1991 that showed a 
gamma-M immunoglobulin that was negative and a gamma-G 
immunoglobulin of 1:256.  An antinuclear antibody test was 
negative.  A liver ultrasound showed an abnormal 
echogenicity, but nothing specific.  Liver function tests at 
the time were within normal range.

The VA examination report indicates that the veteran 
currently complained of feeling fatigued, as he had in 1991, 
with night sweats that occurred between 8 pm and midnight.  
He was able to regulate his bowel movements with diet, and 
when he did not adhere to the diet his bowel syndrome would 
return.  He felt fatigued, and had night sweats.  He also had 
soreness in his joints, particularly in the hands.  He had to 
cut back his work schedule, as he felt very tired at the end 
of the day.  He denied any definite weight gain or loss, but 
said he had wild weight fluctuations.  The veteran also had a 
history of dysuria.  A cystoscopy revealed an enlarged 
prostate,which was being treated with Hytrin.  


On examination, the veteran appeared in no acute distress.  
He stood 6 feet, 3 inches tall, per his statement.  His 
abdomen was soft with no palpable organomegaly.  Bowel sounds 
were present and there was no tenderness to palpation of the 
abdomen.  The veteran was sensitive to examination of his 
testicles.  There was a questionable cyst over the epididymis 
areas.  Upon examination, diagnoses included a history of 
hepatitis C with current liver function tests slightly 
elevated, barely over the upper limits of normal range.  The 
veteran reported some soreness in the right upper quadrant 
with no jaundice, nausea, or vomiting, and an abdominal 
ultrasound was scheduled.  Additional diagnoses included a 
history of night sweats, some arthralgia, and a history of 
fever of unknown etiology; history of a tick bite in 1990 
without any cutaneous lesion, and positive Lyme serology 
treated with Vibramycin; IBS with some improvement of the 
veteran's symptoms only on diet, with fatigue and night 
sweats and history of wide swings in weight of undetermined 
etiology.

A September 1996 VA report of an abdominal ultrasound 
indicates the study showed a normal-size liver with no 
ascites or mass.

The veteran underwent VA re-examination in November 1996 
regarding his liver abnormalities.  According to the 
examination report, results of the July 1996 liver function 
tests were slightly elevated and an ultrasound was normal.  
The veteran said he had recently been seen for complaints of 
chest pressure that was treated with Zantac.  He said he had 
also gained 12 pounds over the past few days.  His appetite 
was good, and he continued to experience night sweats with a 
little bit of fever at night.  He took Hytrin for an enlarged 
prostate, and had some abdominal soreness with a little bit 
of nausea without vomiting.  On examination, the veteran 
weighed 245 pounds.  There was no jaundice.  His abdomen was 
soft, there was no palpable organomegaly or tenderness and 
bowel sounds were present.  It was noted that he had a 
questionable hepatitis C, with a slight elevation of the 
liver function test.  He had systemic symptoms, but mild per 
his statement, with a bit of fever and night sweats.  He had 
improved symptoms from enlargement of the prostate with 
Hytrin.  


A November 1996 VA outpatient medical record indicates the 
veteran's serology test for hepatitis C was positive and 
liver function tests were in the normal range.  The veteran 
complained of symptoms of light fever and night sweats of 
undetermined etiology.

In his August 1997 written statement, the veteran described 
having joint pain, especially in his hands, night sweats, and 
a low-grade fever.  He said his service-connected IBS was the 
more debilitating disorder, and described having alternating 
periods of diarrhea and constipation, controlled with diet 
and medication.  He also reported taking prescribed 
medication, Hytrin, that alleviated the need for frequent 
urination, and said he had frequent urinary track infections 
several times a year.  He described bouts of pain and 
inflammation/swelling that were managed with Motrin for pain 
and rest for inflammation.  He had orchialgia. 

In an October 1998 letter to another physician, I.J., M.D., 
said that the veteran underwent a percutaneous liver biopsy 
and tolerated the procedure well.  Results were forthcoming.

An April 1999 private medical record indicates that an air 
contrast examination of the veteran's colon was performed.  
The impression was of two subtle 1-centimeter areas of 
mucosal irregularity along the left lateral wall of the mid-
rectum.  The examiner suggested direct visualization, to 
exclude potential plaque-like lesions.  It was noted that the 
finding was subtle, and the remainder of the veteran's colon 
was entirely normal.

A July 1999 private medical record indicates hematologic 
values were within normal limits and there were no specific 
diagnostic considerations.

According to a December 2000 examination record from L.L., 
M.D., and office records dated from 1997 to 2000, the veteran 
had IBS that caused constant alternating of diarrhea and 
constipation with bloating and abdominal pain, especially in 
the lower left side, with spotty bleeding once or twice a 
week.  The veteran took prescribed medications and restricted 
his diet.  He also had benign prostatic hyperplasia, and took 
Hytrin.  He reported frequent urination once or more per hour 
and 5 or 6 times during the night with difficulty starting 
the flow and occasional leakage that was worse before he 
started taking Hytrin.  The veteran also had chronic post-
vasectomy syndrome/testicular cyst and granulomas that caused 
constant, fluctuating, mild to moderate pain for which Motrin 
and scrotal support were recommended.  It was noted that his 
liver enzymes were normal when last checked.  Pertinent 
assessments included history of minor blood in bowel 
movements with a normal BE (barium enema), diarrhea versus 
constipation, hepatitis, and it was noted that he took Hytrin 
and had IBS relieved by Maalox.

A July 2001 private medical record indicates an abdominal 
ultrasound showed the veteran's liver was of normal size, and 
findings were normal with reservations concerning the 
pancreas.  

According to a written statement received from the veteran in 
February 2001, he had night and day sweats several times a 
week.  He reported upper right-side pain and alternating 
severe constipation and diarrhea, with bloating and cramping.  
The veteran said bland diet and medication lessened the 
symptoms' severity.  The veteran described having constant 
dull pain in his testicular region, a testicular cyst and 
sperm granuloma present, consistent with post-vasectomy 
syndrome.  He had difficulty starting urine flow and urinated 
1 to 2 times per hour during the day, and about 5 to 6 times 
in the evening, which was much worse before he took Hytrin.

According to private medical records from Dr. I.J., dated 
from July 2001 to September 2002, the veteran was seen in 
July 2001 with complaints of chronic post-prandial pain with 
gas, belching and intermittent reflux.  The veteran remained 
nauseated.  He had intermittent loose stools, and was 
referred back for hepatologic evaluation.  On examination, he 
had epigastric right upper quadrant tenderness, and the 
clinical impression was epigastric pain with a need to rule 
out gastroesophageal reflux disease (GERD).  An 
esophagogastroduodenoscopy (EGD) was advised. 

A January 2002 private medical record indicates that an 
endoscopic retrograde cholangiopancreatography showed a 
negative study of the pancreatic duct.

In August 2002 Dr. I.J. examined the veteran for complaints 
of recurrent epigastric pain associated with acid reflux and 
severe spasm.  It was noted that he was somewhat 
incapacitated.  He weighed 210 pounds and had abdominal 
tenderness.  It was recommended that he undergo an EGD.  When 
seen the next week, the veteran felt better after taking 
Nexium but continued to have dyspepsia.  On examination, his 
vital signs were stable.  The clinical impression was 
pancreatic insufficiency.  He underwent an EGD later in 
August 2002.  The August 2002 private GI pathology report 
indicates mild chronic inactive gastritis and that a silver 
stain was negative for H. pylori.  Findings were consistent 
with GERD; Barrett's esophagus was not identified.  The 
veteran weighed 220 pounds when he saw Dr. I.J. in September 
2002.

According to private medical records dated in November 2003, 
the veteran was examined by K.F., M.D.  It was noted that the 
veteran had a history of abdominal bloating, epigastric pain, 
and right upper quadrant pain with some occasionally bloody 
stool, but gave a history of negative colonoscopy in 1995.  
He had some alternating diarrhea and constipation, and denied 
weight loss.  He had occasional nausea.  On examination, 
there was no hepatojugular reflux.  There were positive bowel 
sounds and the veteran's abdomen was soft, non-tender, and 
non-distended.  There was no hepatosplenomegaly, edema, 
clubbing, or cyanosis and, neurologically, the veteran was 
intact.  The clinical impression was hepatitis C.
An undated record signed by Dr. F. diagnosed internal 
hemorrhoids. 

A November 2003 private GI pathology report reflects findings 
of chronic antral gastritis and a silver stain negative for 
H. pylori.

In September 2004, the veteran underwent VA examination 
regarding his service-connected IBS and hepatitis C.  
According to the examination report, the veteran currently 
worked part time as a mortgage company loan officer.  He gave 
a lengthy history of progressively worsening gastrointestinal 
problems and said that after his retirement from service he 
saw a local physician three times per year for the same 
symptoms of abdominal pain, gas and diarrhea, constipation, 
and intermittent rectal bleeding.  He said he lost a lot of 
time from work due to constipation and diarrhea and had to 
work half days, as he was unable to complete a whole day of 
work.  In 1997, he saw Dr. I.J., who performed an EGD, and 
said he thought he had H. pylori but the GI report was 
negative for H. pylori.  He was placed on Zantac,which was 
helpful, and was recently placed on Nexium for gas and 
reflux.  Further, in 1995, the veteran said he was told he 
had hepatitis C, but a serology test performed in September 
1995 was negative and a ultrasound of the liver showed 
abnormal echogenicity but nothing specific, and a liver 
biopsy was not performed.  

The VA examination report indicates that the veteran said he 
was able to regulate his bowel movements by adjusting his 
diet, but if he did not adhere to the dietary changes his 
diarrhea and constipation could return.  He had to cut back 
on working due to feeling fatigued and nauseated.  He 
currently had bloating over the past few years, with 
intermittent periods of constipation and diarrhea.  He said 
he could be constipated and have a bowel movement every two 
days and then have no movement for two days and get a high 
fever with night sweats, and develop diarrhea for 
approximately two days.  He said his weight fluctuated 
between 210 and 240 pounds.  The veteran admitted to having 
nausea, without vomiting.  He had belching with acid taste in 
his throat.  The veteran had a history of reflux treated with 
Nexium by his private gastroenterologist.  He admitted to 
having a fullness sensation in his left upper quadrant for 
the past two years.  He said it was not a true pain, but just 
felt like fullness.  Three days earlier he had bright red 
blood noted in his stool and said mainly, about twice a 
month, he got approximately one teaspoon of bright red blood 
with a bowel movement in the toilet water.  He admitted to a 
pressure-like sensation in his epigastrium, a soreness in his 
right lower quadrant, left upper quadrant, and left groin, 
and a heaviness in his suprapubic area.  He felt fatigued and 
weak, and said his wife thought he was depressed and anxious.

Further, the VA examiner noted the results of the August 2002 
and November 2003 EGD studies, described above.  An abdominal 
ultrasound from September 1996 was reported as unremarkable.  
There were no ascites and no intra- or extra-hepatic ductal 
dilation.  The liver was normal size, without a focal mass 
identified.

On examination, the veteran weighed 264 pounds.  Examination 
of his abdomen revealed positive bowel sounds, and it was 
soft.  There was mild left lower quadrant suprapubic and 
right lower quadrant tenderness with no rebounding, guarding, 
or hepatosplenomegaly.  There were no masses palpated, and no 
evidence of jaundice.  The veteran's mucous membranes 
appeared normal and there was no evidence of anemia.  There 
was no pallor.  Nail beds were normal, and the veteran's 
nutritional status appeared normal.  There was no evidence of 
ascites on abdominal examination.  There were no superficial 
abdominal veins.  There was no palmar erythema or spider 
angiomata.  There was no evidence of muscle wasting.  Rectal 
examination was significant for a few internal hemorrhoids.  
The prostate was firm.  The veteran had brown, heme-negative 
stools, and the veteran reported no weight gain or weight 
loss.  He denied any dysphagia.  

In the VA examiner's opinion, the veteran's hepatitis C was 
manifested by fatigue, anxiety, and/or depression by history.  
The veteran's IBS with his GI disturbance was apparent, and 
appeared to be moderate.  It was recurrent, aggregating three 
or more times per year, accompanied by disabling diarrhea and 
constipation that required rest therapy, alteration of his 
diet, and alteration at his job.  He was only able to work 
half a day.  The veteran currently took antacids and 
prescribed medication for these symptoms, which provided mild 
relief.  The VA examiner opined that it did not appear that 
the veteran had significant liver damage and results of liver 
function tests performed in May 2004 were normal.  The 
veteran's last ultrasound was remarkable.  

An October 2004 VA examination report indicates that a VA 
physician reviewed the veteran's medical records and 
determined that it was unnecessary to again examine the 
veteran.  According to the examination report, the VA 
physician noted that the veteran was seen in the clinic on 
August 26, 1990, with complaints of an insect bite, and the 
examiner at the time noted a "little infected insect bite on 
the leg" for which Calamine lotion was recommended.  It was 
further noted that on July 7, 1991, the veteran had a Lyme 
antibody test which, accordingly to the VA examiner, 
reflected "only that the patient was from a Lyme endemic 
area."

Also in October 2004, the veteran underwent VA genitourinary 
examination.  According to the examination report, the 
veteran had a history of lower urinary tract symptoms, 
specifically urgency and frequency that started in service.  
He currently voided 7 to 8 times per day, and occasionally 
these were small-volume voids.  He had to get up 1 to 2 times 
per night to void.  He had intermittent symptoms of urgency.  
He said he could not sit through a movie.  He said he did not 
have urinary incontinence and did not need to use a pad.  He 
did not have urinary tract infections and did not have to 
catherize himself.  He occasionally did double voiding.  The 
veteran took Hytrin nightly, which originally helped his 
disorder and seemed to help currently, but it was noted that 
the veteran's symptoms occasionally broke through, and that 
had started in 1995.  It was noted that, overall, the veteran 
seemed "happy with his voiding habits".  

Further, it was noted that that veteran was status post-
vasectomy, and had bilateral orchiditis afterwards.  He got 
better taking antibiotics.  The VA examiner noted that the RO 
requested comment on the veteran's "post-vasectomy 
residual" but urology did not recognize this as a urologic 
term.  The veteran reported having normal ejaculations, and 
currently had no problems in this area.  Results of recently 
laboratory tests performed in May 2004 indicated that results 
of an urinalysis were normal.  It was noted that a 
quantitative semen analysis was not performed, and the VA 
examiner said that if the RO was interested in this test 
result the veteran should be referred to an institution that 
performed quantitative semen analysis.  The veteran said that 
"overall his symptoms have been relatively stable over the 
last few years" and it was noted that they did not seem to 
be currently limiting him.  He was able to maintain his job 
as a loan officer.  The veteran's past medical history 
included IBS, hepatitis C, GERD, and diabetes mellitus.

On examination, the veteran did not appear in acute distress.  
Bilaterally descended testes were noted, with no masses or 
pain.  He had a 20-gram, smooth prostate with mild discomfort 
and a patent meatus.  The clinical assessment was urinary 
urgency that the VA examiner said was likely a mixed 
component from a neuropathic disease (diabetes mellitus) and 
prostatic bladder outlet obstruction.  Hytrin appeared to 
help alleviate and migrate his symptoms.  Status post-
vasectomy was also noted, and the VA examiner saw "no 
obvious debilitations from this."  The VA examiner repeated 
that urology did "not recognize 'post-vasectomy 
residuals.'" As to the veteran's urinary flow rates, a 
uroflow was not obtained and he was to see his primary care 
physician regarding routine genitourinary care.

In a November 2004 rating decision, the RO assigned a 20 
percent evaluation for the veteran's service-connected IBS 
and hepatitis C, effective from October 1995.  In reaching 
its determination, the RO concluded that the veteran's 
hepatitis C symptomatology was more debilitating than his IBS 
symptoms.

Private medical records dated in January 2005 indicate the 
veteran had dyspepsia and a history of GERD and underwent an 
EGD.  The pathology report of that procedure showed 
inflammation consistent with a phase of acute erosive 
gastritis, and was negative for H. pylori and Barrett's 
esophagus. 

II.  Legal Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-71 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In September 2004, the RO provided the appellant with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed September 1997 statement of 
the case (SOC), and by supplemental statements of the case 
(SSOC) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claims, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish 
service connection and increased ratings.  The appellant 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  All the above notice documents must be 
read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield v. Nicholson, 
supra, slip op. at 27.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

1.  Service Connection

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the interpretation 
by VA and the Court of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran"s service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

The veteran has contended that service connection should be 
granted for Lyme disease.  The record demonstrates that, 
although he was tested for the disease in service, no Lyme 
disease or residuals of such disease was found in service or 
on separation from service.  Moreover, on VA examinations 
after the veteran's separation from service, there was no 
showing that the veteran had Lyme disease or residuals 
thereof.  In fact, in October 2004, a VA examiner reviewed 
the veteran's medical records and noted that the veteran's 
July 1991 Lyme antibody test reflected only that the veteran 
was from a Lyme endemic area.  Furthermore, the veteran has 
submitted no evidence to show that he currently has Lyme 
disease or residuals thereof.  In short, no medical opinion 
or other medical evidence showing that the veteran currently 
has residuals of a left shoulder injury has been presented.  
Rabideau v. Derwinski, 2 Vet. App. at 143; see also, 
Degmetich and Brammer, supra.

The appellant is certainly capable of providing probative 
evidence of any symptomatology that he has experienced, but a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Routen v. Brown, supra; Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
appellant has not submitted any medical opinion or other 
medical evidence that supports his claim. Moreover, the 
preponderance of the probative and objective medical evidence 
now of record militates against a finding that the appellant 
has Lyme disease or residuals thereof, related to service or 
any incident thereof.  38 U.S.C.A. §§ 1110, 1131, 5107(a); 38 
C.F.R. §§ 3.303, 3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence

for and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
Lyme disease must be denied.

2.  Increased Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2004) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected IBS and hepatitis C, post-vasectomy residuals, and 
prostatitis with benign hyperplasia, and has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence of record is inadequate for rating 
purposes.

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The U.S. Court of Appeals for Veterans Claims has addressed 
the distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) as to the primary importance of the present level 
of disability, is not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" 
ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The Board is well aware that the provisions of 38 C.F.R. § 
4.14 preclude the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses.  
However, impairment associated with a veteran's service-
connected disability may be rated separately unless it 
constitutes the same disability or the same manifestation.  
The critical element is that none of the symptomatology for 
any of the disorders is duplicative of or overlapping with 
symptomatology of the other conditions.  See Esteban v. 
Brown, 6 Vet. App. 259 (1995).

As noted above, words such as "mild" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. 4.6.

a.  Rating in Excess of 20 Percent for IBS
and Hepatitis C

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia, and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. §§ 
4.14, 4.113 (2004).

In addition, by VA regulation, ratings under Diagnostic Codes 
(DCs) 7301 to 7329, inclusive; 7331, 7342, and 7345 to 7348, 
inclusive, will not be combined with each other.  Rather, a 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with 
elevation to the next higher evaluation where warranted by 
the overall severity.  See 38 C.F.R. § 4.114.

During the pendency of this appeal, the criteria for rating 
diseases of the digestive system were amended.  These changes 
affected the evaluation of liver disorders and diseases.  See 
66 Fed. Reg. 29,486-29,489 (effective July 2, 2001) (codified 
at 38 C.F.R. § 4.114 (2004)). 

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004); Rhodan v. West, 12 Vet. App. 55, 57 
(1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 
1999) (unpublished opinion) (although a liberalizing 
regulation cannot be applied retroactively unless the 
regulation contains language that permits it to be so 
applied, the veteran does get the benefit of having both the 
old regulation and the new regulation considered for the 
period after the change was made during the pendency of the 
claim); 38 U.S.C.A. § 5110(g) (West 2002).




Therefore, the Board will review the disability under the old 
and new criteria.  The Board notes that the RO evaluated the 
veteran's claim under the old regulations in making its 
rating decisions dated September 1996 and June 1997.  The 
September 1997 SOC evaluated the veteran's claim using the 
old regulations.  In July 2002 and December 2004, the RO 
issued SSOCs that evaluated the veteran's claim using the new 
regulations.  The Board notes that the RO evidently 
considered the new rating criteria in its November 2004 
rating decision that awarded a 20 percent disability 
evaluation under the rating criteria effective July 2, 2001.  
The veteran was afforded an opportunity to comment on the 
RO's action.  Accordingly, there is no prejudice to the 
veteran under Bernard v. Brown, 4 Vet. App. at 384.

The veteran's service-connected IBS and hepatitis C was most 
recently evaluated by the RO as 20 percent disabling, under 
DC 7345.  

As noted, during the pendency of this appeal 38 C.F.R. § 
4.114 was amended and Diagnostic Codes 7311, 7312, 7343, 
7344, and 7345 were revised.  DC 7313 was removed, and DCs 
7351 and 7354 were added.  Prior to the July 2, 2001, 
regulatory change, Diagnostic Code 7345 (under which the 
veteran was rated prior to the change), was the appropriate 
rating code for infectious hepatitis.  Following the 
regulation change, DC 7345 was amended, and it is currently 
used to rate chronic liver disease without cirrhosis, to 
specifically exclude hepatitis C.  In this case, the veteran 
is not shown to have cirrhosis of the liver.  Diagnostic Code 
7354 now contains criteria for evaluating hepatitis C.

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  Instead, a single evaluation will be assigned under 
the diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  Significantly, new criteria for the evaluation of 
hepatitis C are now found under 38 C.F.R. § 4.114, DC 7354 
(2004).

Effective prior to and after July 2, 2001, weight loss 
remains a criterion for a disability rating higher than 
currently assigned for the veteran's stomach disorder under 
DCs 7312 and 7345; additionally, the provisions of 38 C.F.R. 
§ 4.112, prior to July 2, 2001, concerning weight loss, are 
applicable to this issue and have been changed.  Minor weight 
loss or greater losses of weight for periods of brief 
duration are not considered of importance in rating.  38 
C.F.R. § 4.112 (2001), effective prior to July 2, 2001.  
Rather, weight loss becomes of importance where there is 
appreciable loss that is sustained over a period of time.  
Id.  In evaluating weight loss generally, consideration will 
be given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  Id.  The use of the 
term "inability to gain weight" indicates that there has 
been a significant weight loss with inability to regain it 
despite appropriate therapy.  Id.

Under the current regulations, effective July 2, 2001, VA has 
revised section 4.112, pertaining to weight loss.  38 C.F.R. 
§ 4.112 (2004), effective July 2, 2001.  The revised version 
of § 4.112 adds definitions of "substantial weight loss, 
minor weight loss, inability to gain weight, and baseline 
weight" to be used in diagnostic codes found under section 
4.114.  Under the revised regulation:

For purposes of evaluating conditions in 
§ 4.114, the term "substantial weight 
loss" means a loss of greater than 20 
percent of the individual's baseline 
weight, sustained over three months or 
longer; and the term "minor weight 
loss" means a weight loss of 10 to 20 
percent of the individual's baseline 
weight, sustained for three months or 
longer.  The term "inability to gain 
weight" means that there has been 
substantial weight loss with inability to 
regain it despite appropriate therapy.  
"Baseline weight" means the average 
weight for the two-year-period preceding 
onset of the disease.

38 C.F.R. § 4.112 (2004).

Here the Board notes that the veteran has repeatedly told 
examiners that he experienced weight fluctuations, but did 
not have sustained weight loss.  This is borne out by the 
medical evidence of record.  When examined by VA in November 
1996, he weighted 245 pounds.  In August 2002, a private 
examiner noted that he weighed 210, a loss of 35 pounds or 
essentially 15 percent of his body weight, although when seen 
by the private physician in September 2002, the veteran 
weighed 220 pounds, a gain of 10 pounds.  When examined by VA 
in September 2004, he weighed 264 pounds.  

Thus, while the veteran has experienced weight fluctuations, 
he does not appear to have experienced substantial weight 
loss due to the service-connected IBS and hepatitis C, such 
as to meet the criteria for an increased rating under the old 
or new criteria.

Under the old regulations, effective prior to July 2, 2001, 
for DC 7345, which evaluated hepatitis C, a noncompensable 
evaluation was warranted for hepatitis that was healed and 
non-symptomatic.  38 C.F.R. § 4.114, DC 7345 (2001), 
effective prior to July 2, 2001.  A 10 percent evaluation was 
awarded for demonstrable liver damage with mild 
gastrointestinal disturbance.  Id.  A 30 percent rating was 
assigned for minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency but necessitating dietary restriction or other 
therapeutic measures.  Id.  A 60 percent evaluation was 
warranted for moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression.  Id.  Finally, a 100 percent rating was assigned 
for marked liver damage manifested by liver function test and 
marked gastrointestinal symptoms, or with episodes of several 
weeks duration aggregating three or more a year and 
accompanied by disability symptoms requiring rest therapy.  
Id.

Under the current regulations, effective from July 2, 2001, 
DC 7354, for evaluating hepatitis C, a 10 percent evaluation 
is warranted for intermittent fatigue, malaise, and anorexia, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration or at least one 
week, but less than two weeks, during the past 12-month 
period.  38 C.F.R. §§ 4.114, DC 7354 (2004), effective July 
2, 2001.  See also 38 C.F.R. § 4.114, DC 7345, effective July 
2, 2001.  A 20 percent rating is assigned for daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  Id.  A 40 percent evaluation is warranted for daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly; or incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  Id.

Further, a 60 percent evaluation is assigned for daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  Id.

A 100 percent evaluation is assigned for near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).  Id.

For purposes of rating hepatitis C, an "incapacitating 
episode" means a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician.  38 
C.F.R. § 4.114, Diagnostic Code 7354 Note (2) (2004).

The RO initially evaluated the veteran's irritable bowel 
syndrome as irritable colon syndrome (spastic colitis, mucous 
colitis, etc.) under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7319 (2004) in its September 1996 rating 
decision when a noncompensable disability evaluation was 
awarded.

Under DC 7319, a 10 percent rating is assigned for moderate 
irritable colon syndrome when there are frequent episodes of 
bowel disturbance with abdominal distress.  Id.  A 30 percent 
rating is assigned for severe irritable colon syndrome with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  Id. 

Upon review of the objective and competent medical evidence 
of record, the Board is of the opinion that a rating in 
excess of 20 percent for the veteran's IBS and hepatitis C is 
not warranted.  Under the old regulations, effective prior to 
July 2, 2001, a rating in excess of 10 percent would not be 
warranted under Diagnostic 7345 as then effect, as the 
medical evidence is devoid of clinical findings of even 
minimal liver damage.  The November 1996 VA ultrasound showed 
a normal liver and results of a private ultrasound performed 
in July 2001 were also reported as normal.  

Further, the evidentiary record in this case demonstrates 
that the service-connected hepatitis C has never been more 
than mildly or moderately disabling since the claim was filed 
in 1995.  It has been characterized by daily fatigue, 
malaise, and anorexia without anemia, weight loss or 
vomiting; there is no medical evidence of any impairment of 
health due to anemia or weight loss.  In fact, at his most 
recent VA examination September 2004, the appellant, who is 6 
feet 3 inches tall, weighed 264 pounds and was noted to be, 
if anything, somewhat above weight.  Ultrasounds have shown 
no liver damage, and liver function tests were reported as 
only slightly elevated.  These symptoms are consistent with a 
20 percent rating under the current rating criteria for 
Diagnostic Codes 7345 and 7354, effective July 2, 2001.

Furthermore, under the old or new regulations the Board 
observes that the record does not demonstrate that, under DC 
7319, the requisite objective manifestations for a rating 
greater than 10 percent for the service-connected irritable 
bowel syndrome is warranted.  As discussed above, no examiner 
found the veteran's symptoms to be severe.  While a December 
2000 private record reported constant alternating diarrhea 
and constipation, in November 2003, the veteran having only 
some alternating diarrhea and constipation and reported only 
intermittent constipation and diarrhea during his recent VA 
examination in September 2004.  The recent VA examiner 
reported that the veteran experienced recurrent symptoms 
aggregating three times per year.  There is no evidence of 
constant abdominal distress.   The evidence of record has 
presented no factual basis on which to assign a separate 
compensable rating for this disability.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not the veteran has raised them, as required by Schafrath v. 
Derwinski, supra.  The Board has found no section that 
provides a basis upon which to assign a higher disability 
evaluation for the disability at issue.

Essentially, given the lack of medical evidence of severe 
symptomatology associated with the service-connected IBS and 
hepatitis C, a rating in excess of the currently assigned 20 
percent evaluation is not warranted.  As the evidence is not 
so evenly balanced as to raise doubt concerning any material 
issue, the claim for an initial rating in excess of 20 
percent for IBS and hepatitis C must be denied.  38 U.S.C.A. 
§ 5107(b) (old and new versions).

b.  Compensable Ratings for Post-Vasectomy Residuals
and Prostatitis with Benign Hyperplasia

Injuries to the prostate gland, infections, hypertrophy, 
and/or post-operative residuals are rated on the basis of 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b, DC 7527.

Voiding dysfunction may be rated as urine leakage, frequency, 
or obstructive voiding.  38 C.F.R. § 4.115a (2004).

Voiding dysfunction involving urine leakage (including 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence) is rated 20 
percent when requiring the wearing of absorbent materials 
which must be changed less than 2 times per day. 38 C.F.R. 
§ 4.115a.  A 40 percent rating requires the wearing of 
absorbent materials that must be changed 2 to 4 times per 
day.  Id.  A 60 percent rating requires the use of an 
appliance or the wearing of absorbent materials that must be 
changed more than 4 times a day.  Id.

For a rating based on urinary frequency, a 10 percent rating 
is warranted when there is a daytime voiding interval between 
two and three hours, or; awakening to void two times per 
night. 38 C.F.R. § 4.115a.  A 20 percent rating is warranted 
when there is a daytime voiding interval between one and two 
hours, or; awakening to void three to four times per night.  
Id.  A 40 percent rating is warranted when there is a daytime 
voiding interval less than one hour, or; awakening to void 
five or more times per night.  Id.

For a rating based on obstructive voiding, a noncompensable 
rating is warranted for obstructive symptomatology with or 
without stricture disease requiring dilation 1 to 2 times per 
year.  38 C.F.R. § 4.115a.  A 10 percent rating is warranted 
if there is marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following:  (1) Post-void residuals 
greater than 150 cc; (2) Uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc/sec); (3) Recurrent urinary 
tract infections secondary to obstruction; (4) Stricture 
disease requiring periodic dilation every 2 to 3 months.  Id.  
A 30 percent rating is warranted when there is urinary 
retention requiring intermittent or continuous 
catheterization.  Id.

A urinary tract infection that requires long term drug 
therapy, 1-2 hospitalizations per year and/or requiring 
intermittent intensive management warrants a 10 percent 
rating.  38 C.F.R. § 4.115a.  A 30 percent rating requires 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times per 
year), and/or requiring continuous intensive management.  Id.

i.  Post Vasectomy Residuals

The veteran's service-connected post-vasectomy residuals are 
currently evaluated as noncompensable under DC 7599-7527.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
The additional code is shown after a hyphen.  38 C.F.R. § 
4.27.  Here, DC 7599 is used to identify genitourinary system 
disabilities that are not specifically listed in the 
schedule, but are rated by analogy to similar disabilities 
under the schedule.  See 38 C.F.R. §§ 4.20, 4.27.  The 
veteran's service-connected post-vasectomy residuals have 
been analogously rated under 38 C.F.R. § 4.115b, DC 7527, 
which rates prostate gland injuries, infections, hypertrophy, 
and postoperative residuals, and provides that such 
disabilities are rated as voiding dysfunction or urinary 
tract infection, whichever is predominant.

Upon review of the objective and competent medical evidence 
of record, the Board is of the opinion that the evidence 
preponderates against a finding that a compensable evaluation 
is warranted for the veteran's post-vasectomy residuals.  
Significantly, although when examined by VA in July 1996, 
testicular sensitivity and a questionable cyst over the 
epididymis areas were noted, the recent October 2004 VA 
urologic examiner said that the veteran's ejaculations were 
normal and that he currently had no problems in that regard.  
Results of recent urinanalysis and blood tests were within 
normal limits.  In fact, it was noted that the veteran said 
that "overall his symptoms have been relatively stable over 
the last few years" and it "does not seem to be limiting 
him today."  Moreover, the VA urologist said "I see no 
obvious debilitations from this.  Urology does not recognize 
'post vasectomy residuals."

Since there is no clinical or other probative evidence of 
record indicating that the veteran's service-connected post-
vasectomy residuals are productive of any functional 
limitation, or any physical disability, the Board finds that 
there is no basis for the assignment of a compensable rating 
for his service-connected post-vasectomy residuals.  See 38 
U.S.C.A. § 1155, 5107; 38 C.F.R. § 4.115a, 4.115b, Diagnostic 
Code 7599-7527.  The veteran's disability does not more 
nearly approximate the criteria for a compensable evaluation 
under the regulations currently in effect.

Essentially, given the lack of medical evidence of 
debilitations associated with the service-connected residuals 
of post-vasectomy, no increase is warranted for any period 
since the effective date of the grant of service connection.  
As the evidence is not so evenly balanced as to raise doubt 
concerning any material issue, the claim for a compensable 
evaluation for post vasectomy residuals must be denied.  38 
U.S.C.A. § 5107(b) (old and new versions).

ii.  Prostatitis with Benign Hyperplasia

Prostatitis is rated as prostate gland injuries, infections, 
hypertrophy, and postoperative residuals, and such is rated 
as voiding dysfunction or urinary tract infection, whichever 
is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527.

At the outset, the Board notes that the objective medical 
evidence of record reflects that the veteran has not reported 
that he ever wore a pad or absorbent material for his urinary 
problems.  Consequently, the Board may eliminate from 
consideration the criteria for urine leakage, that require 
the wearing of absorbent materials, with the rating based on 
the frequency of changing the absorbent materials.

The Board may also eliminate from consideration the criteria 
for obstructed voiding with urinary retention.  The objective 
medical evidence of record does not show that he has ever 
required dilatation or catheterization for his service-
connected disability.  In fact, the veteran denied having 
catherization when examined by VA in October 2004.

Although in his August 1997 written statement the veteran 
alleged that he experienced frequent urinary tract 
infections, the clinical evidence does not support that 
assertion, and the veteran specifically denied having urinary 
tract infections when examined by VA in October 2004.  This 
would seem to elimination application of the criteria 
pertinent to urinary tract infections.

The veteran has reported voiding symptoms and at the October 
2004 VA examination reported voiding 7 to 8 times per day, 
occasionally small volume voids.  He got up one or twice per 
night to void.  He had symptoms of urgency that seemed to be 
intermittent in nature.  Nevertheless, this would seem to 
eliminate the criteria for obstructed voiding as a basis for 
rating the service-connected disability.

Consequently, of the rating criteria currently in effect, 
those for urinary frequency are those most applicable to the 
veteran's service-connected disability.  Concerning urinary 
frequency, the July 1996 VA examination report reflects 
complaints of dysuria, treated with Hytrin that improved his 
symptoms.  A December 2000 private medical record indicates 
he voided once an hour and 5 to 6 times per night and 
experienced occasional leakage.  In his February 2001 written 
statement the veteran said he had difficulty starting his 
urine flow and urinated 1 to 2 times per hour during the day 
and five or six times a night, and said it was worse before 
he took Hytrin.  During his October 2004 VA examination he 
described frequency and reported voiding 7 to 8 times during 
the day and getting up 1 to 2 times per night to void.  

Giving the veteran the benefit of the doubt, the Board is of 
the opinion that a 10 percent rating is warranted for urinary 
frequency with daytime voiding interval between two and three 
hours or awakening to void twice a night.  However, a rating 
in excess of 10 percent is not warranted, as there is no 
clinical evidence of daytime voiding interval between one and 
two hours, or awakening to void three to four times per 
night.  The benefit of the doubt has been resolved in the 
veteran's favor to this extent.  38 C.F.R. § 5107 (b).

c.  Extra-schedular and Fenderson consideration

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2004).  In this respect, the Board notes that 
the veteran has not required any, let alone frequent, periods 
of hospitalization for his service-connected hepatitis C and 
IBS, post vasectomy residuals, or prostatitis with benign 
hyperplasia.  The veteran has alleged that his IBS and 
hepatitis C disabilities have affected his ability to work 
and forced him to reduce his work schedule.  However, he has 
not submitted any evidence to document his contentions of a 
reduced work schedule due to his service-connected hepatitis 
C and IBS, e.g., employment records, time sheets, or 
employers' statements.  In sum, there is no indication in the 
record of such an unusual disability picture that application 
of regular schedular standards is impractical, especially in 
the absence of any allegation of marked interference with 
employment.  Therefore, the Board finds that the criteria for 
submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected IBS 
and hepatitis C, post-vasectomy residuals, and/or prostatitis 
with benign hyperplasia, as the Court indicated can be done 
in this type of case.  Based upon the record, we find that at 
no time since the veteran filed his original claim for 
service connection have the disabilities on appeal been more 
disabling than as currently rated under the present decision 
of the Board.


ORDER

Service connection for Lyme disease is denied.

An initial evaluation in excess of 20 percent for irritable 
bowel syndrome and hepatitis C is denied.

An initial compensable evaluation for post-vasectomy 
residuals is denied.

An initial 10 evaluation for prostatitis with benign 
hyperplasia is granted.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


